DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claim 1, the subject matter of “a brake shoe . . . being configured for use as a substitution for a conventional brake shoe” was not included in the original description and is considered new matter.
Regarding independent claim 8, the subject matter of “[a] brake shoe assembly configured for use as a substitution for a conventional brake shoe” was not included in the original description and is considered new matter.

Regarding independent claim 18, the subject matter of “[a] brake shoe assembly configured for use as a substitution for a conventional brake shoe” was not included in the original description and is considered new matter.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 6-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, the phrase “being configured for use as a substitution for a conventional brake shoe” is indefinite because it is unclear what structure renders the brake shoe to be suitable for use as a substitution.  The specification does not define what is considered to be “a conventional brake shoe” and the specification does not define or provide any examples of a structure that renders the brake shoe to be “configured as a substitution.”  As such, independent claim 1 is indefinite.  
Regarding independent claim 8, the phrase “being configured for use as a substitution for a conventional brake shoe” is indefinite because it is unclear what structure renders the brake shoe to be suitable for use as a substitution.  The specification does not define what is considered to be “a 
Regarding independent claim 12, the phrase “configured for use with a conventional brake shoe” is indefinite because it is unclear what structure renders the brake shoe to be suitable for use as a substitution.  The specification does not define what is considered to be “a conventional brake shoe” and the specification does not define or provide any examples of a structure that renders the brake shoe to be “configured as a substitution.”  As such, independent claim 12 is indefinite.  
Regarding claim 12, the phrase “[a] brake shoe guide configured for use with a conventional brake shoe of a drum brake assembly, the drum brake assembly comprising: a brake shoe . . . and a brake shoe guide” is indefinite because it is unclear whether the claim is directed toward only the brake shoe guide, or alternatively directed toward the entire drum brake assembly.  
Regarding claim 12, the recitation of both “a conventional brake shoe” and “a brake shoe” are indefinite because it is unclear whether the conventional brake shoe and the brake shoe are the same element or distinct elements.  
Regarding independent claim 18, the phrase “being configured for use as a substitution for a conventional brake shoe” is indefinite because it is unclear what structure renders the brake shoe to be suitable for use as a substitution.  The specification does not define what is considered to be “a conventional brake shoe” and the specification does not define or provide any examples of a structure that renders the brake shoe to be “configured as a substitution.”  As such, independent claim 18 is indefinite.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-11, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marschner (DE 10 2014 218938).
Regarding claim 8, Marschner discloses a brake shoe assembly (20, 22) (see FIG. 2) configured for use as a substitution for a conventional brake shoe in a drum brake assembly (see FIGS. 1-3), the brake shoe assembly comprising: a lining table (28) supporting a brake lining; and first and second webs (32, 34), each web comprising a mount for mounting opposite ends of a follower for an actuating cam (see FIG. 2, cylinder (42) can be used as a follower), wherein the first web comprises a brake shoe guide which extends lengthwise from said first web to make said first web longer than the second web (see FIG. 2), and wherein the brake shoe guide is configured such that in use, the brake shoe guide extends in front of, and in sliding contact with, an outboard face of the actuating cam (note: this subject matter only recites an intended use and does not require that the brake shoe guide actually extend in front of and in sliding contact with a cam; rather, it only requires that the guide be “configured” for such contact – in the present case the guide comprises a flat surface that is configured to slide against a cam surface).  
Regarding claim 9, Marschner discloses that the brake shoe guide is integrally formed with the first web of the brake shoe (see FIG. 2). 
Regarding claim 10, Marschner discloses that the brake shoe guide is retrofit to the first web of the brake shoe (see MPEP 2113, “[t]he patentability of a product does not depend on its method of production;” in the present case, whether the guide is formed via a retrofit process or a different process does not alter the structure of the resulting device).
Regarding claim 11, Marschner discloses that the first web comprising the brake shoe guide is an outboard web when in use (see FIG. 2; web can be used as outboard or inboard).  
see FIG. 2) for use as a substitution for a conventional brake shoe (see FIGS. 1-3) in a drum brake assembly, the brake shoe assembly comprising a lining table (28) supporting a brake lining, and a pair of parallel webs (32, 34) extending from a back of the lining table (see FIG. 2), where one web comprises an integral brake shoe guide (see FIG. 2, ¶ 0037) which makes this web longer than the other web (see FIG. 2), and wherein the web comprising the brake shoe guide comprises a hole (36) for mounting a cam follower with respect to the web (see FIG. 2) and wherein the brake shoe guide is configured such that in use, the brake shoe guide extends in front of, and in sliding contact with, an outboard face of an actuating cam (note: this subject matter only recites an intended use and does not require that the brake shoe guide actually extend in front of and in sliding contact with a cam; rather, it only requires that the guide be “configured” for such contact – in the present case the guide comprises a flat surface that is configured to slide against a cam surface).
Regarding claim 20, Marschner discloses that the brake shoe guide and the web are cut or stamped from a single piece of material (see FIG. 2).
Claims 12-17, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendix (US 1,657,852).
Regarding claim 12, Bendix discloses a brake shoe guide (24) configured for use with a conventional brake shoe of a drum brake assembly (see FIG. 1), the drum brake assembly comprising: a brake shoe (see FIG. 3) comprising a lining table (18) supporting a brake lining (20), and a web (14) comprising a mount (24-A) (see Annotated FIG. 4, below) for a follower (28, 30) for an actuating cam (36); and a brake shoe guide (24-B) (see Annotated FIG. 4, below) comprising a body configured to secure to and extend lengthwise from an end of the web (see FIG. 4), and wherein the brake shoe guide is further configured such that in use, the brake shoe guide extends in front of, and in sliding contact with an outboard face of the actuating cam (see FIG. 4; see also page 1, lines 87-92).

    PNG
    media_image1.png
    247
    297
    media_image1.png
    Greyscale

Regarding claim 13, Bendix discloses that a thickness of the body of the brake shoe guide substantially matches a thickness of the web (see FIG. 4).
Regarding claim 14, Bendix discloses that at least a portion of the brake shoe guide is shaped complementarily to at least a portion of the web for securement thereto (see FIG. 4).
Regarding claim 15, Bendix discloses that the brake shoe guide is shaped and sized to maximize its sliding contact area of the brake shoe guide with the face of the actuator cam without interfering with the operation of the drum brake assembly (see FIG. 4). 
Regarding claim 16, Bendix discloses that the brake shoe guide is adapted to be secured to the web of the brake shoe by welding (see e.g. FIGS. 1, 4).
Regarding claim 17, Bendix discloses that the brake shoe guide is adapted to be secured to the web of the brake shoe using fasteners (see FIGS. 1, 4; guide can be attached via clips, clamps).
Regarding claim 22, Bendix discloses that the brake shoe guide is configured for retrofit to the brake shoe (see FIG. 4).  
Regarding claim 23, Bendix discloses that the brake shoe guide widens as it extends lengthwise from the web (see FIG. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Marschner (DE 10 2014 218938), as applied to claims 8, above, and further in view of Bendix (US 1,657,852).
Regarding claim 19, Marschner does not disclose that the brake shoe guide widens as it extends lengthwise from the web.  
Bendix teaches a brake shoe guide (24) that widens as it extends lengthwise from the web (see FIG. 1).  
It would have been obvious to configure the brake shoe guide of Marschner to increase as it extends lengthwise to increase the strength of the structure surrounding the mounting hole.   
Regarding claim 21, Marschner does not disclose that the brake shoe guide widens as it extends lengthwise from the web.  
see FIG. 1).  
It would have been obvious to configure the brake shoe guide of Marschner to increase as it extends lengthwise to increase the strength of the structure surrounding the mounting hole.   
Response to Arguments
	Applicant’s arguments with respect to independent claim 8 are moot in view of the new grounds of rejection.  
	Regarding the rejection of independent claim 12, Applicant argues that “Bendix fails to disclose a brake shoe assembly ‘configured for use as a substitution for a conventional brake shoe.’”  The present Application, however, does not provide any way of interpreting in a definite manner what is considered to be a “conventional brake shoe.”  Bendix discloses a brake shoe and was known in the art since its date of publication in 1928.  As such, the brake shoe of Bendix is considered to be “conventional.”  It is further noted that Applicant appears to argue that the brake shoe of Bendix is not “conventional” because “Bendix discloses a ‘friction member’ and cam combination, wherein the friction member and the cam are keyed to each other.” (See Amendment, pages 7-8).  Claim 12, however, explicitly requires that “the brake shoe guide is further configured such that in use, the brake shoe guide extends in front of, and in sliding contact with, an outboard face of the actuating cam.”  In other words, the present claim requires a keyed mating between the cam and the brake guide.  
	Regarding the rejection of independent claim 18, Applicant argues that Marschner fails to anticipate the recited claim language because “[t]he structure in Figure 2 of Marschner . . . is a mount for the bearing pin 40 which will create pivot axis 24.” (See Amendment, page 9).  It is noted, however, that independent claim 18 is only directed toward “A brake shoe assembly” and does not positively require that “the brake shoe guide extends in front of, and in sliding contact with, an outboard face of an actuating cam.”  Rather, the claim language recites that “the brake shoe guide is configured such that 
Allowable Subject Matter
Claims 1-3, 6 and 7 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

January 14, 2021